Citation Nr: 0919328	
Decision Date: 05/22/09    Archive Date: 05/26/09

DOCKET NO.  07-20 829	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1. Entitlement to service connection for major depressive 
disorder, secondary to service-connected diabetes mellitus.  

2. Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
low back disability.  

3. Entitlement to a compensable evaluation for bilateral 
hearing loss.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Emily Tamlyn, Associate Counsel


INTRODUCTION

The Veteran served on active military duty from August 1968 
to August 1974 in the Marine Corps and from May 1976 to May 
1990 in the Army.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from an August 2006 rating action of the 
Department of Veterans Affairs Regional Office (RO) in 
Nashville, Tennessee.  In that decision, the RO denied 
service connection for a major depressive disorder, did not 
reopen the claim for a low back disability and continued the 
current noncompensable evaluation for right ear hearing loss.  
In an April 2007 rating decision, the RO granted service 
connection for left ear hearing loss (noncompensable).  

In March 2009, the Veteran testified before the undersigned 
at a Board hearing.  A transcript of the hearing is 
associated with the file.  

The issue of service connection for major depressive 
disorder, secondary to service-connected diabetes mellitus is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  


FINDINGS OF FACT

1. An October 1990 rating decision denied service connection 
for a low back disability; the Veteran did not file a notice 
of disagreement, and that decision became final.  

2. Evidence received since the October 1990 rating decision, 
while not cumulative or redundant, does not relate to an 
unestablished fact necessary to substantiate the claim and 
does not raise a reasonable possibility of substantiating the 
claim.  

3. The Veteran expressed his desire to withdraw his appeal of 
his claim for a compensable rating for service-connected 
bilateral hearing loss at the March 2009 Board hearing, 
before a decision by the Board was issued on this matter.  


CONCLUSIONS OF LAW

1. The RO's October 1990 rating decision that denied service 
connection for a low back disability is final.  38 U.S.C.A. 
§ 4005(c) (1988); 38 C.F.R. § 3.104, 19.129, 19.192 (1990); 
currently 38 U.S.C.A. § 7105 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.104, 20.302, 20.1103 (2008).  

2. New and material evidence has not been received to reopen 
a claim for service connection for a low back disability.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2008).  

3.  The appeal with regard to a compensable evaluation for 
bilateral hearing loss has been withdrawn.  38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. § 20.204(b) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and to Assist  

The VCAA, codified in pertinent part at 38 U.S.C.A. §§ 5103, 
5103A (West Supp. 2008), and the pertinent implementing 
regulation, codified at 38 C.F.R. § 3.159 (2008), eliminated 
the concept of a well-grounded claim, redefined the 
obligations of VA with respect to the duty to assist, and 
imposed on VA certain notification requirements.  In a May 
2006 letter, the agency of original jurisdiction (AOJ) 
satisfied its duty to notify the Veteran under 38 U.S.C.A. 
§ 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2008).  The 
AOJ notified the Veteran of information and evidence 
necessary to substantiate his claim.  He was notified of the 
information and evidence that VA would seek to provide and 
the information and evidence that he was expected to provide.  
The Veteran was also informed of the type of evidence 
necessary to establish the degree of disability and an 
effective date prior to the adjudication of his claim.  See 
Dingess/Hartman, 19 Vet. App. 473, 488 (2006).  

In Kent v. Nicholson, 20 Vet. App 1 (2006), the United States 
Court of Appeals for Veterans Claims (Court) noted that the 
veteran must be apprised as to the requirements both as to 
the underlying service connection claim and as to the 
definitions of new and material evidence.  Kent further 
requires that the notice inform the veteran as to the basis 
for the prior final denial and as to what evidence would be 
necessary to substantiate the claim.  These requirements were 
fulfilled in the May 2006 letter when the Veteran was 
informed that his claim was previously denied because his low 
back strain was considered to be an acute and transitory 
condition which healed without any residual injury.  He was 
also given the definitions of new and material evidence.  

In the present case, the Board finds that the duty to assist 
provisions of the VCAA have been fulfilled with respect to 
the new and material evidence issue adjudicated in this 
decision.  All relevant, available treatment records 
adequately identified by the Veteran have been obtained and 
associated with his claims folder.  In July and November 2008 
the Veteran stated he had no new evidence to submit.  The 
duties to notify and assist have been met.  

II. Legal Criteria 

	A. New and Material Evidence Claim

The claim for entitlement to service connection may be 
reopened if new and material evidence is submitted.  Manio 
v. Derwinski, 1 Vet. App. 140 (1991).  

Under the applicable provisions, new evidence means existing 
evidence not previously submitted to agency decision makers.  
Material evidence means existing evidence that, by itself or 
when considered with the previous evidence of record, relates 
to an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).  In determining whether 
evidence is new and material, the credibility of the new 
evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).  

	B. Compensable Evaluation Claim

VA regulation provides for the withdrawal of an appeal to the 
Board by the submission of a written request to that effect 
at any time before the Board promulgates a final decision on 
the matter in question.  See 38 C.F.R. § 20.204(b) (2008); 
Hanson v. Brown, 9 Vet. App. 29, 31 (1996) (When a claim is 
withdrawn by a veteran, it ceases to exist; it is no longer 
pending and it is not viable).  An appeal may also be 
withdrawn on the record at a hearing.  38 C.F.R. 
§ 20.204(b)(1).  The withdrawal of an appeal effectively 
creates a situation where there is no longer an allegation of 
error of fact or law with respect to the determination that 
had been previously appealed.  Dismissal is appropriate.  See 
38 U.S.C.A. § 7105(d) (West 2002).  

III. Analysis

	A. New and Material Evidence Claim  

The Veteran is already service connected for degenerative 
disc disease of the cervical spine, 10 percent disabling 
(effective date June 1, 1990).  In an October 1990 rating 
decision, the RO denied service connection for a low back 
disability because there was no residual disability from any 
low back complaints during service.  The Veteran did not 
appeal within one year of being notified, and the October 
1990 decision is final.  38 U.S.C.A. § 4005(c) (1988); 
38 C.F.R. § 3.104, 19.129, 19.192 (1990); currently 
38 U.S.C.A. § 7105 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.104, 20.302, 20.1103 (2008).  

The claim for entitlement to service connection for a low 
back disability may be reopened if new and material evidence 
is submitted.  Manio, supra.  The Veteran filed to reopen his 
claim in April 2006.  

The evidence before VA at the time of the prior final 
decision in October 1990 consisted of several service 
treatment and personnel records, a VA examination and a VA 
radiologic report.  The Veteran's DD 214 (Report of Transfer 
or Discharge) from his Army service states that he was a 
medical noncommissioned officer and states that he was a 
"preventive medicine specialist".  Several treatment 
records are from September 1972 while the Veteran was in the 
Marines; the Veteran complained of low back pain and lower 
abdominal pain.  He stated on a follow up record that he was 
prescribed pills but they failed to help.  The Veteran had a 
limp, difficulty bending and difficulty sitting.  

In August 1987, service treatment records show the Veteran 
complained of chest pain, including pain to the left side of 
the back.  The assessment was severe muscle strain.  Four 
days later his condition was improved and the assessment was 
muscle spasm.  

In February 1990, the Veteran marked "recurrent back pain" 
on his report of medical history form; the physician's 
summary noted that recurrent mid-thoracic back pain had been 
intermittent for the past five to six years.  The Veteran 
also was sent to the orthopedic clinic during this month.  He 
reported he had been hit in the back with a vehicle hatch and 
was suffering chronic back pain with increasing intensity.  
The assessment was: "probably recurrent back strain and 
spasm, asymmetrically."  An X-ray showed no significant 
abnormality.  

At a September 1990 VA examination, the Veteran reported a 
history of dorsal pain while bending.  Upon physical 
examination, he had no deformity and no limitation of range 
of motion.  An X-ray of the dorsal spine was unremarkable.  

Since the October 1990 decision, new evidence submitted 
includes a single VA medical record, private chiropractic 
records that address the Veteran's back and the Veteran's 
statement in his September 2006 notice of disagreement.  An 
October 2004 endocrinology and metabolism clinic record shows 
the Veteran reported decreasing his amount of running because 
he pulled his back muscles while repotting plants.  This 
injury had since resolved.  Chiropractic records show the 
Veteran reported suffering from low back pain on what appears 
to be his initial visit (form is undated).  The records are 
from 2003 to 2004 and document ongoing chiropractic 
treatment, but provide no diagnoses.  In his September 2006 
notice of disagreement, the Veteran asserted that his 
chiropractor told him that his current condition showed 
evidence of prior injury.  No such statement was found in the 
chiropractic records.  Hearsay medical evidence, as 
transmitted by layperson, is of limited probative value.  The 
connection between what a physician said and layperson's 
account of what he purportedly said is simply too attenuated 
and inherently unreliable to constitute medical evidence.  
Robinette v. Brown, 8 Vet. App. 69 (1995).  This is not 
material evidence needed to reopen a claim.  

Additionally, at the March 2009 Board hearing, the Veteran 
stated that he is currently a medical supply assistant.  The 
record establishes that the Veteran does has some medical 
background and he claims that he treated himself while in 
service.  However, the record does not show that he has the 
expertise to diagnose disability or determine its etiology; 
despite his experience, he is a lay person.  While competent 
to state what he experiences, the Veteran has limited 
competence to give a medical opinion regarding the diagnosis 
or etiology.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  

The Board does not find that new and material evidence has 
been received.  The October 2004 VA record shows the 
Veteran's condition had resolved and relates the pulled back 
muscle to a recent gardening injury.  The 2003-2004 private 
chiropractic records do not provide any diagnosis regarding 
the Veteran's back.  While this evidence is new, it is not 
material because it does not relate to an unestablished fact 
necessary to substantiate the claim as required by 38 C.F.R. 
§ 3.156(a).  With no current diagnosis regarding the 
Veteran's lower back, service connection cannot be 
established; there is no reasonable possibility of 
substantiating the claim.  Id.  The claim for service 
connection for a low back disability is not reopened, and the 
benefit sought on appeal remains denied.  

	B. Compensable Evaluation Claim

The Veteran clearly expressed his desire to terminate his 
appeal for a compensable evaluation for bilateral hearing 
loss at the March 2009 hearing and this request was reduced 
to writing in the hearing transcript.  (Board Transcript, p 
10).  The Board had not yet promulgated a decision on his 
appeal at the time of his request for withdrawal.  As a 
result, the legal requirements for a proper withdrawal have 
been satisfied.  38 C.F.R. § 20.204(b)(1).  Accordingly, 
further action by the Board on this particular matter is not 
appropriate and the Veteran's appeal is dismissed.  
38 U.S.C.A. § 7105(d) (West 2002).  


ORDER

New and material evidence has not been received to reopen a 
previously denied claim for a low back disability and the 
claim is denied.  

The claim of entitlement to a compensable evaluation for 
bilateral hearing loss is dismissed.  

REMAND

The Veteran is claiming that his currently diagnosed 
recurrent major depressive disorder is proximately due to his 
service-connected diabetes mellitus.  A February 2004 record 
shows that the Veteran was told by his supervisor at work to 
see a physician.  This record also shows a diagnosis of 
recurrent major depression by a private psychiatrist.  A 
remand is necessary to determine what effect, if any, the 
Veteran's service-connected diabetes mellitus has had on his 
currently diagnosed recurrent major depressive disorder.  

At the March 2009 Board hearing, the Veteran stated he was 
treated by a doctor for depression in 2001.  (Board 
Transcript, p 8.)  He also stated that he is currently seeing 
a social worker.  (Board Transcript, p 9.)  The letter from 
his therapist, dated in May 2006, stated that the Veteran's 
therapy had been terminated.  Though the record was held open 
for 30 days to allow the Veteran to obtain the referenced 
clinical data, no additional medical reports were received 
after the hearing.  

Accordingly, the case is REMANDED for the following action:  

1. Contact the Veteran and attempt to 
obtain information and any necessary 
authorization to request the 2001 private 
records from the Veteran's private 
physician and current (from July 2005 
onward) private therapy records.  Any 
records obtained should be associated with 
the claims folder.  

2. Schedule the appellant for a VA 
examination to determine the nature, extent, 
and etiology of any psychiatric disorder 
that he may have.  The claims folder and a 
copy of this remand must be made available 
to the examiner in conjunction with the 
examination.  All indicated testing should 
be conducted.  All pertinent pathology 
should be noted in the examination report.  

For any psychiatric disorder found, the 
examiner should indicate whether there is a 
50 percent probability or greater that the 
Veteran's service-connected disabilities (a) 
caused or (b) have aggravated the 
psychiatric disorder.  The examiner should 
specifically address the private treatment 
records diagnosing major depressive 
disorder.  The rationale for all opinions 
must be provided.  If no opinion can be 
given without resorting to speculation, the 
examiner should state the reasons why no 
opinion may be given.  

3. Re-adjudicate the issue of entitlement to 
service connection for major depressive 
disorder, claimed as secondary to 
service-connected diabetes mellitus.  If the 
decision remains in any way adverse to the 
Veteran, he and his representative should be 
provided with an SSOC.  The SSOC must 
contain notice of all relevant actions taken 
on the claim for benefits, to include the 
applicable law and regulations considered 
pertinent to the issue remaining on appeal 
as well as a summary of the evidence of 
record.  An appropriate period of time 
should be allowed for response.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  




______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


